{¶ 64} I agree with the majority as to the disposition of assignments of error III, IV, V and VI.
 {¶ 65} I respectfully disagree with the majority as to its disposition of assignments of error I and II. I would find that it is premature to rule on these assignments of error. The trial court made its initial ruling based on a finding that the statutes in question were unconstitutional. The summary judgment was not based on an examination of the evidence presented. While we can look at that evidence and make a ruling de novo, a better practice in this case would be to remand the issue back to the trial court for a ruling based on the evidence in the record.
 {¶ 66} Since our standard of review of a trial court's decision granting a motion for summary judgment is de novo, an appellant must assign as error the issues raised by appellant in this case in order to preserve the right to appeal them. But, in this case I would remand this case to the trial court so that it may rule on the summary judgment motions after considering the evidence.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is reversed and remanded for further proceedings in accordance herewith.
Costs to be divided between Appellants and Appellees.